ACCEPTED
                                                                                         01-14-00660-CR
                                                                               FIRST COURT OF APPEALS
                                                                                       HOUSTON, TEXAS
                                                                                    2/26/2015 3:21:19 PM
                                                                                     CHRISTOPHER PRINE
                                                                                                  CLERK

                               No. 01-14-00660-CR

                                        In the                         FILED IN
                                                                1st COURT OF APPEALS
                                 Court of Appeals                   HOUSTON, TEXAS
                                       For the                  2/26/2015 3:21:19 PM
                               First District of Texas          CHRISTOPHER A. PRINE
                                                                        Clerk
                                     At Houston

                            

                                    No. 1377034
                        In the 230th Criminal District Court
                              Of Harris County, Texas

                            

                            RODASHIAN E. DEGAR
                                  Appellant
                                     v.
                            THE STATE OF TEXAS
                                  Appellee

                            

                STATE’S MOTION FOR EXTENSION OF TIME
                  IN WHICH TO FILE APPELLATE BRIEF

                            


TO THE HONORABLE COURT OF APPEALS OF TEXAS:

        COMES NOW THE STATE OF TEXAS, in accordance with Rules

10.5(b)(1) and 38.6(d) of the Texas Rules of Appellate Procedure, and files this

motion for extension of time in which to file the State’s brief in this case, and, in

support thereof, presents the following:


Page 1 of 4
    1. In the 230th Criminal District Court of Harris County, Texas, in cause

        number 1377034, a jury convicted appellant of murder in The State of Texas

        v. Rodashian Degar.

    2. On July 29, 2014, the trial court sentenced appellant to confinement in the

        Texas Department of Criminal Justice, Correctional Institutions Division,

        for twelve years.

    3. On July 29, 2014, appellant timely written notice of appeal.

    4. Appellant filed his appellate brief with this Court on January 27, 2015.

    5. The State’s appellate brief is due on February 26, 2015.

    6. This is the State’s first request for an extension.

    7. An extension of time in which to file the State’s appellate brief is requested

        until March 26, 2015.

    8. The facts relied upon to explain the need for this extension are:

          During the time in which the undersigned attorney has been
          researching and preparing the State’s appellate brief for this case,
          she was also researching and preparing the State’s appellate briefs
          in the following cases assigned that are also to her:

              i.     Ex parte Riku Melartin; No. 14-14-00926-CR

              ii.    Ex parte Juan Raul Rojas; No. 14-14-00781-CR

              iii.   Approximately $31,421.00 v. State of Texas; No. 14-14-
                     00385-CV



Page 2 of 4
                iv.   Denzel Earl McGee v. State of Texas; No. 14-14-00494-
                      CR

          Additionally, the undersigned attorney was required to prepare for
          and present oral argument to this Court on Tuesday, February 24,
          2014, in Hector Rodriguez v. State of Texas, No. 01-12-00970-CR.

          Consequently, the undersigned attorney has been unable to complete
          the State’s reply brief in this case in the time permitted despite due
          diligence, and the requested extension of time is necessary to permit
          the undersigned attorney to adequately investigate, complete, and
          file the State’s appellate brief for this cause.

    9. The State’s motion is not for purposes of delay, but so that justice may be

        done.

        WHEREFORE, the State prays that this Court will grant an extension of

time until March 26, 2015, for the undersigned attorney to complete and file the

State’s appellate brief in this case.


                                                     Respectfully submitted,


                                                     /S/ Melissa Hervey

                                                     MELISSA P. HERVEY
                                                     Assistant District Attorney
                                                     Harris County, Texas
                                                     State Bar No. 24053741
                                                     1201 Franklin Street, Suite 600
                                                     Houston, Texas 77002
                                                     Telephone (713) 755-5826
                                                     Fax (713) 755-5809
                                                     Hervey_Melissa@dao.hctx.net


Page 3 of 4
                          CERTIFICATE OF SERVICE

        This is to certify that the undersigned counsel has directed the e-filing

system eFile.TXCourts.gov to serve a true and correct copy of the foregoing

document upon Allen C. Isbell, appellant’s attorney of record on appeal, on

February 26, 2015, at the following e-mail address, through the electronic service

system provided by eFile.TXCourts.gov:

        allenisbell@sbcglobal.net


                                                  /S/ Melissa Hervey

                                                  MELISSA P. HERVEY
                                                  Assistant District Attorney
                                                  Harris County, Texas
                                                  State Bar Number: 24053741
                                                  1201 Franklin Street, Suite 600
                                                  Houston, Texas 77002
                                                  Telephone (713) 755-5826
                                                  Fax (713) 755-5809
                                                  Hervey_Melissa@dao.hctx.net




Page 4 of 4